Case: 13-40899      Document: 00512966713         Page: 1    Date Filed: 03/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40899
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ORDUNA-ARMENDARES, also known as Juan Manuel Orduna-
Almendarez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-510-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Orduna-Armendares has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Orduna-Armendares has filed a response.                The record is not
sufficiently developed to allow us to make a fair evaluation of Orduna-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40899     Document: 00512966713     Page: 2   Date Filed: 03/12/2015


                                  No. 13-40899

Armendares’s claim of ineffective assistance of counsel; we therefore decline to
consider the claim without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Orduna-Armendares’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Orduna-Armendares’s request
for the appointment of new counsel is DENIED. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2